PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/575,533
Filing Date: 19 Sep 2019
Appellant(s): Sims et al.



__________________
Michael A. Buschbach
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/20/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s argument will be addressed in the order in which they appear in the appeal brief. The Examiner respectfully disagrees with all the Appellant’s arguments.
First, in page 10, Appellant argues that Settlage fails to teach or suggest a flow controller ... configured to control the flow rate of the one of the first split outlet flow and the second split outlet flow from the flow splitter at a controlled flow rate to effectuate consistent splitting of the first dimension outflow to obtain, in the sample volume from the second split outlet flow, a representative sampling of compounds in the first dimension outflow for separation in the second separation system, as required by claim 1.
Examiner respectfully disagrees. As shown in the Final Office Action mailed on 8/21/2020. Murphy teaches all the features of claim 1, except a flow controller fluidly coupled to and located downstream of one of the first split outlet flow and the second split outlet flow, the flow controller configured to control the flow rate of the one of the first split outlet flow and the second split outlet flow from the flow splitter at a controlled flow rate to effectuate consistent splitting of the first dimension outflow.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Murphy’s splitter waste line to include a flow controller because it would change the flow rate to Murphy’s sample loop, therefore allowing a stream with desired flow rate to enter Murphy’s sample loop.
Second, in page 11 Appellant argues that both Murphy and Settlage use a passive splitter to roughly set the split ratio, rather than actively controlling split fluid outflows from the tee using a flow controller.
Examiner respectfully disagrees. Settlage teaches the diverter (Fig.1, 120) can be switched between position 1 and 3 (Column 3, lines 40-47) to control the flow rate in the waste stream (Fig.1 112) and flow entering the column (Fig.1, 110 and column 4, line 64 to column 5, line 8). Also, the flow rate in Settlage can be controlled during the operation of Settlage’s device as shown in Column 4, lines 5-8 and lines 50-58. Therefore, Settlage’s splitter 108 is not a passive splitter, but an active splitter, also Settlage’s device allows actively controlling of split fluid outflows from the tee using a flow controller.
Third, in page 11, Appellant argues that the splitters in both Murphy and Settlage do not account for or address the technical problem of variations in the split ratio for the 
Examiner respectfully disagrees. Examiner reminds Appellant of MPEP 2145 VI, specifically that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 of the present application failed to recite that the liquid analysis system is for organic solvent, and the liquid analysis system in the present application is capable of eliminate any variations of the flow rate due to the organic solvent.
Fourth, in page 13, Appellant argues that the shortcomings recognized by the Examiner with respect to Murphy apply equally to Settlage.
Examiner respectfully disagrees. The difference between the present application and Murphy is not that Murphy’s system does not provide “consistent splitting”. The difference is that Murphy’s system does not have a flow controller to control the flow rate of the one of the first split outlet flow and the second split outlet flow from the flow splitter because in Murphy, the length of the waste line (Fig.1, 2) is cut to a desired length/desired flow rate, and the flow rate cannot be controlled after the waste line is cut.
On the other hand, Settlage teaches use a diverter (Fig.1, 120) to connect to the waste stream (Fig.1 112), and controlling the flow rate by switching between two different positions with different exit diameters (Column 4, line 50 to column 5, line 30).

Fifth, in page 13, Appellant argues neither Settlage nor Murphy provide “consistent splitting” of the outflows.
Examiner respectfully disagrees. As shown in Fig.1 of Settlage, the splitter 108 splits the outflow from upstream 102 into two different streams, one entering the column 110 and one as a waste stream 112, Settlage further teaches “By controlling the speed of flow in the waste stream, by varying the diameter of the exit opening therefore, the speed of passage of the mobile phase may be retarded, and therefore the ‘elution peak’ broadened, to permit repeated sampling, fragmentation and characterization of the biological moiety in question” (Column 5, lines 23-28). Also, once Settlage’s diverter 120 choose an exit opening (Fig.1, either position 1 or 3), the split between stream going to column 110 and the waste stream 112 is consistent. Therefore, Settlage provides “consistent splitting” of the outflow/upstream 102.
Sixth, in page 16, Appellant argues controlling the diverter 120 by moving it to a different position during an analysis would significantly alter the split ratio.
Examiner respectfully disagrees. Moving Settlage’s diverter during an analysis is optional. Settlage’s diverter position is capable of moving during an analysis, but not necessary. Furthermore, the two different positions of Settlage’s diverter are provided so Settlage’s diverter is able to control the flow rate in the stream going to column 110 
Seventh, in page 17, Appellant argues Examiner’s reason to modify Murphy’s splitter waste line to include a flow controller contradicts a purpose and definition of the flow controller of claim 1 because changing the flow rate to the sample loop cannot possibly effectuate consistent splitting of the first dimension outflow.
Examiner respectfully disagrees. Modifying Murphy’s splitter waste line to include Settlage’s flow controller (Fig.1, diverter 120) to control the flow rate to Murphy’s sample loop does not make the splitting of the outflow not consistent. After a desired flow rate has been achieved, i.e. Settlage’s diverter move to a desired position, the position is maintained to provide consistent splitting of the outflow/upstream 102.
Eighth, in page 18, Appellant argues modifying Murphy with the teachings of Settlage thus results in a sampling of compounds from the split outlet flow that will exhibit corresponding variability of between 3.3 and 20 times, should the operator “control” the flow rate of the waste line by varying the opening of the Settlage diverter value 120 during a run. Such large variability can in no way be construed as teaching or effectuating “consistent splitting of the first dimension outflow,” contrary to claim 1.
Examiner respectfully disagrees. As explained above, move Settlage’s diverter during an analysis is optional, not necessary. Also, the purpose of Settlage’s diverter is to change the flow rate in the stream going to column 110 and the waste stream 112 to obtain a desired flow rate. Consistent splitting are achieved after a position has been chosen for Settlage’s diverter, the position is maintained to provide consistent splitting of the outflow/upstream 102.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/XIN Y ZHONG/Primary Examiner, Art Unit 2861
                                                                                                                                                                                                   Conferees:

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861  

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.